Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/11/2022. Claims 1-8. 10, 12, 14-39 are currently pending. Claims 9, 11 and 13 are canceled and claims 14-39 are added new per applicant’s request.

Priority
Current application, US Application No.16/709,764, filed 12/10/2019 claims foreign priority to 2018-236578, filed 12/18/2018, and also claims foreign priority to 2019-038013, filed 03/01/2019.
Examiner acknowledges that the certified copies of foreign priority copies have been received. However, the certified English translation copies of the original foreign documents, which are not written in English, have not been received. There is no requirement to submit certified English translation copies at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copies arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.
Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the objections to the specification, the amendment is accepted and the previous objections are withdrawn. 
Regarding remarks to the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks to the interpretation under 35 USC 112(f), applicant’s decision to reserve the right to further amend at a later time is acknowledged.
Regarding remarks to the rejections under 35 USC 101, applicant’s decision to postpone its response by accepting the invitation of DSMER Pilot Program is acknowledged and appreciated. However, independent from applicant’s decision, examiner recognizes that  the amendment overcame the previous rejections due to the limitations no longer recite abstract ideas and rather actively collecting motion data for the control of joints by moving them to show vibration at the natural frequency and further collecting the amplitude of joint vibration by the robot apparatus. Therefore, the previous rejections are withdrawn.
Regarding arguments to the rejections under 35 U.S.C. §102/103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 16 is objected to because of the following informalities:  As per claim 16, the phrase “the amplification” should be replaced with “the amplitude” or with an appropriate phrase to avoid the lack of precedent basis for the phrase.  Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claims 1, 8 and 10-11  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claims 1 and 10 include a limitation/element that use generic placeholder, “a driving source” that is coupled with functional language, “drive” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	Claim 8 includes a limitation/element that use generic placeholder, “a transmission” that is coupled with functional language, “be drive by the rotational driving source” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	Claim 10 includes limitations/elements that use generic placeholders, “unit’s that are coupled with functional language, “generate”, “acquire”, and “drive” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of “a driving source” is interpreted as a motor according to dependent claim 7 or s server motor according to spec. par. 0004, 0030, and 0154.
	The physical structure of “a transmission” is interpreted as a reduction gear placed in front of the arm according to spec. par 0002-0004, 0030, 0104-0150, and 0114. 
	The physical structure of “generation unit” or “control unit” are interpreted as computer hardware or software components as recited by the spec. (central processing unit ‘CPU [0055, Fig. 3] including arithmetic unit 201).
	The physical structure of “acquisition unit” is interpreted as computer hardware or software components as recited by the spec. (the actual output angle information s402 accumulated in the angle information storage unit 403 in step S503 is processed, and a vibration amplitude at an angle due to a resonance is calculated as the determination [par. 0080-0081, Fig. 3-5], central processing unit ‘CPU [0055, Fig. 3] including arithmetic unit 201)

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-8, 10, 12, 14-17 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 20170087719 A1), hereinafter ‘Tsuchiya’ in view of Kamishina (JP 2006272529 A), hereinafter ‘Kami’ and Akimasa (JP 2015199149 A), hereinafter ‘Aki’.
As per claim 1, Tsuchiya discloses
A control method for controlling a robot apparatus which includes a plurality of joints which are controlled based on trajectory data for a normal motion, (robot apparatus, a control program, article manufacturing method [0002], control the rotation driving source. Joint [0010], controlling device of the robot apparatus [0015, Fig. 2, 3], a plurality of joints [0004, 0039], instruction trajectory [0095])

However, Tsuchiya is silent regarding position and orientation of the joints are controlled based on trajectory data and the rest of the limitations.

Kami discloses position and orientation of the joints being controlled based on planned trajectory data (control joints [abs pg. 1 line 29], teaching data including the position and orientation of teaching points of the … robot [pg. 2 line 16-34], control software, a trajectory generation unit, coordinates and speed, planned trajectory data [pg. 8 line 27 – pg. 9 line 7], joint, position, attitude, angle, concept of servo control [pg. 9 line 21-31]).
	the control method comprising: (industrial robot controlling [abs], method for moving [pg. 9 line 15])
	acquiring motion data for causing the robot apparatus to operate such that the position and orientation controlled based on the trajectory data is maintained; (performs predetermined data processing by receiving an operation signal from the teaching pendant [pg. 8 line 13-16], teaching data including the position and orientation of teaching points of the … robot [pg. 2 line 16-34], operating speed, load moves [pg. 2 line 30-31], reads … operation command … form the teaching data, trajectory command including … coordinates and speed information [pg. 8 line 35-38]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Tsuchiya in view of Kami to control position and orientation of the joints based on the trajectory data for a normal motion and acquire motion data for causing the robot apparatus to operate such that the position and orientation controlled based on the trajectory data is maintained for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm (Tsuchiya - various techniques related to an interference and a collision of the robot arm [0007], impossible to sufficiently obtain high detection accuracy because of the influence of the servo responsiveness of the arm itself [0008]).

Kami further discloses relationship between driving speed, natural frequency, amplitude … of the residual vibration (vibration, moves linearly, natural frequency [pg. 3 line 4-28]), but is not explicit on causing a predetermined joint among the plurality of joints to operate at a driving speed for vibration of the predetermined joint at a natural frequency and causing the robot apparatus to operate based on the motion data to acquire an amplitude at the natural frequency of the predetermined joint.

Aki discloses causing a predetermined joint among the plurality of joints to operate at a driving speed for vibration of the predetermined joint at a natural frequency (compares the natural frequency Fr with each vibration frequency and identifies the joint that caused the resonance of the robot 200 (S6: identification step). That is, the CPU 311 identifies a joint that vibrates at a frequency close to the natural frequency Fr from the result of frequency analysis of each joint, Next, the CPU 311 changes the rotation speed of the motor 231 of the joint drive unit 230 that drives the identified joint to a rotation speed [pg. 7 line 20-29]) and 
causing the robot apparatus to operate based on the motion data to acquire an amplitude at the natural frequency of the predetermined joint (a vibration waveform at the tip (robot hand 202) of the robot 200 when the robot 200 resonates at the natural frequency [pg. 8 line 1-14], frequencies at which … amplitude exceeds … the threshold … are the natural frequency, vibration frequency [pg. 9 line 1-13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Aki to cause a predetermined joint among the plurality of joints to operate at a driving speed for vibration of the predetermined joint at a natural frequency and cause the robot apparatus to operate based on the motion data to acquire an amplitude at the natural frequency of the predetermined joint for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm.

As per claim 10, Tsuchiya discloses
A control apparatus for controlling a robot apparatus which includes a plurality of joints, which are controlled based on trajectory data for a normal motion, (controlling device, driving source ... drive rotation shaft [0010], control the rotation driving source. Joint [0010], controlling device of the robot apparatus [0015, Fig. 2, 3], a plurality of joints [0004, 0039], instruction trajectory [0095])
a processing unit that performs operations including: (computer [0049, 0055, 0107-0108])

Tsuchiya in view of Kami and Aki disclose the remaining limitations as shown above in claim 1.

Claims 2 and 38-39 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, Kami and Aki in view of Wang (US 9529341 B2).
As per claim 2, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya discloses changing a rotation speed of a … shaft (change a rotation speed [0040, 0072]), but is not explicit on changing a driving parameter of the predetermined joint over time during a single motion.

Wang discloses changing a control parameter of a robot arm to make a simple move over time (motion-control system, selecting a … tunable parameter, parameter change [col 3 line 26-46], arm of a robot moving in 3D [col 1 line 60-61, col 4 line 16-25], a typical single-axis motion control system task can be described by variables: displacement to move in x direction, denoted by D, and time to finish the movement, denoted by T [ col 7 line 8-25, Fig. 3B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Wang to change a driving parameter of the predetermined joint over time during a single motion for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm (Tsuchiya - various techniques related to an interference and a collision of the robot arm [0007], impossible to sufficiently obtain high detection accuracy because of the influence of the servo responsiveness of the arm itself [0008]).

As per claim 38, Tsuchiya, Kami, Aki and Wang disclose claim 2 set forth above.
Tsuchiya discloses the driving parameter is changed within a range including a driving parameter at which vibration of the predetermined joint at the natural frequency occurs most often. (change a rotation speed [0010], rotates within a speed range including a rotation speed at which strongest resonance of the joint occurs [claim 3]).

Kami discloses how to determine natural frequency ([pg. 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at to change a driving parameter within a range including a driving parameter at which vibration of the predetermined joint at the natural frequency occurs most often for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm and it would have been obvious to choose vibration of the predetermined joint at the natural frequency occurs most often since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claim 39, Tsuchiya, Kami, Aki and Wang disclose claim 38 set forth above.
Tsuchiya discloses motion based on the motion data is executed within a range of not going beyond a movable range of the predetermined joint (drive the joint within specified range [0058], changing the rotation speed of the joint within the above speed range [0059])

As per claim 3, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses driving condition that causes the predetermined joint to resonate corresponds to a resonance frequency that changes according to a change in an orientation of the predetermined joint (the actually occurred resonance frequency is slightly deviated from the resonance frequency previously calculated using the expression ‘1’, due to a slight difference ‘control error’ of the orientations, a secular change, and other various factors [0086]).

As per claim 4, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses diagnosing a state of a transmission according to the acquired resonance amplitude of the predetermined joint (detect … the state of transmission … disposed in … a joint … of a robot [0009], detect the state of the transmission disposed in the joint of the robot accurately and swiftly, in accordance with the resonance amplitude of the joint measured [0011]).

As per claim 5, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses the rotational speed of a driving source can be calculated by multiplying a constant to a resonance frequency (eq. 2 [0031-0032]), making it obvious for the predetermined joint resonate at the resonance frequency.

As per claim 6, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses setting a driving speed one half times a resonance frequency as the driving condition (eq. 2 [0031-0032]), making it also obvious to set the resonance frequency at which the predetermined joint resonates is set.

As per claim 7, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses the driving source is a motor configured to be rotationally driven (a rotation driving source such as the servo motor [0005, 0026]).

As per claim 8, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses 
	the predetermined joint includes, a rotational driving source; a transmission configured to be driven by the rotational driving source; (driving apparatus according to the present invention is characterized by comprising a rotation driving source, a transmission configured to change a rotation speed of an input-side rotation shaft driven by the rotation driving source and drive an output-side rotation shaft [0010])
	an output side angle sensor configured to measure a rotational angle of a rotating shaft on an output side of the transmission; (output-side sensor … rotation angle [0040-0041 and 0043-0044])
	and an input side angle sensor configured to measure a rotational angle of the rotating shaft of an input side of the transmission, (input-side encoder ‘input-side angle sensor’ [0041, 0043, 0045]) and wherein the amplitude is acquired based on a difference between angle information output from the output side angle sensor and angle information output from the input side angle sensor. (obtain the resonance amplitude of the joint based on an angle difference … by the output-side and the input-side sensor [claim 6]).

As per claim 12, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses a non-transitory storage medium that stores a program for causing a computer to execute the examination method (a storage medium, instructions, programs [0108], the measurement and the diagnosis which are performed to the joint of the robot apparatus [0035], diagnosis … for the joint [0061, Fig. 5]).

As per claim 14, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses a state of the predetermined joint being acquired by comparing the amplitude with a reference value (The joint state deciding unit 406 compares the decision reference value s405 output … with the decision value A (s404) calculated by the resonance amplitude calculating unit 404 [0060]).

As per claim 15, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses a rate of change is acquired by comparing the amplitude with an amplitude that was acquired at a past point in time different from a point in time at which the amplitude is acquired, and a state of the predetermined joint is acquired based on the rate of change. (state of transmission is diagnosed … by comparing … amplitude … with the reference value, change rate, amplitude obtained in the past diagnosing process, amplitude of joint [0104]).

As per claim 16, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses whether the transmission is in failure or not is determined based on the amplification (transmission error, amplitude [0034, 0056, 0101-0104]).

As per claim 17, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
Tsuchiya further discloses a change is made within a range including a driving speed at which a resonance occurs on the predetermined joint as the natural frequency, at the driving speed of the predetermined joint (change a rotation speed [0010], rotates within a speed range including a rotation speed at which strongest resonance of the joint occurs [claim 3]).

Kami discloses determination of natural frequency [pg. 3]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, Kami and Aki in view Yoshiike (US 20110022232 A1), hereinafter ‘Yoshi’ .
As per claim 18, Tsuchiya, Kami and Aki disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the motion data is acquired by changing a command value of the predetermined joint in the trajectory data in a time direction such that a driving amount of the predetermined joint in the trajectory data and a driving amount of the predetermined joint in the motion data agree.

Yoshi discloses use of a motion control to converge, match or agreeing the trajectory command value of a robot joint with an actual value of the joint over time (control device in a mobile body, feedback control … using the time series in a period [abs], each joint is controlled to follow a joint displacement command [0106], trajectory parameters … agrees [0237, 0239-0240, 0347, 0359, 0385, 0395], trajectory is converged ‘gradually’ [0425]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Yoshi to acquire the motion data by changing a command value of the predetermined joint in the trajectory data in a time direction such that a driving amount of the predetermined joint in the trajectory data and a driving amount of the predetermined joint in the motion data agree for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm.

As per claim 19, Tsuchiya, Kami, Aki and Yoshi discloses claim 18 set forth above.
Yoshi further discloses stretching the command value of the predetermined joint in the trajectory data in the time direction. (delta Tk may be set to be longer [0276]).

As per claim 20, Tsuchiya, Kami, Aki and Yoshi discloses claim 18 set forth above.
Tsuchiya discloses controlling and detecting joint angles (controlling joint angles, each of the angles of the joint [0054]).

Yoshi discloses observing and controlling joints at appropriate angles (joints, at appropriate angles [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Yoshi to acquire the motion data such that angle information of a plurality of joints other than the predetermined joint in the trajectory data corresponds to angle information of the plurality of joints other than the predetermined joint in the motion data for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm and 
it would have been also obvious to a person having ordinary skill in the art  to choose angle information of a plurality of joints other than the predetermined joint because it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, Kami and Aki in view of Ogura (JP 2010269418 A).
As per claim 21, Tsuchiya, Kami and Aki disclose claim 14 set forth above.
The set forth combined prior art is silent regarding the user is notified that the state has become a predetermined state.

Ogura discloses the limitation (When it is determined that the workpiece has reached a predetermined state, the operator is notified [pg. 22 line 13-20]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Yoshi to notify the user that the state has become a predetermined state for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm through timely communication.

As per claim 22, Tsuchiya, Kami, Aki and Ogura disclose claim 21 set forth above.
Kami discloses use of display device for displaying robot operation ([pg. 8 line 11-16]).

Ogura further discloses displaying the work process (work process may be … displayed [pg. 22 line 19-20].

Claims 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, Kami and Aki in view of Kamon (JP 2014050960 A) and Sasaki (JP 2004318262 A).
As per claims 23, Tsuchiya, Kami, and Aki disclose claim 1 set forth above.
The set forth combined prior is silent regarding display is performed on a display unit such that the predetermined joint is selectable by a user, and a state of the predetermined joint selected by the user is acquired.

Kamon discloses (displaying on the display unit 42 the sign of the obtained movement direction of each joint, operator … grasp the moment direction … when the movement direction of the … joint is selected [pg. 27 line 7-9]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Yoshi to display on a display unit such that the predetermined joint is selectable by a user, and a state of the predetermined joint selected by the user is acquire
 for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm through interaction with a user through display interface.

As per claims 24-34, Tsuchiya, Kami, Aki and Kamon disclose claim 23 set forth above.
Although the set forth combined prior art is silent regarding the claims about user interface through display interface using buttons and windows, Sasaki discloses (robots, display screen command buttons, plurality of windows, item selection display, graphical, user).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Sasaki to disclose the claims using display user interface features for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm through a graphical user interface and 
it would have been also obvious to arrange buttons, windows and displays for a desired purpose since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 35, Tsuchiya, Kami, and Aki disclose claim 14 set forth above.
Tsuchiya discloses state of a joint is acquired (The joint state deciding unit 406 compares the decision reference value s405 output … with the decision value A (s404) calculated by the resonance amplitude calculating unit 404 [0060]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Tsuchiya to acquire states of the plurality of joints in order, starting from a joint closest to a base unit of the robot apparatus for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm and it would have been also obvious to follow an order for each joint of the plurality of joints, starting from a joint closest to a base unit of the robot apparatus since it has been held that mere duplication of the essential working limitation of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and since it has been held that rearranging (or ordering) limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, Kami and Aki in view of Sasaki.
As per claim 36, Tsuchiya, Kami, and Aki disclose claim 14 set forth above.
Tsuchiya discloses state of a joint is acquired (The joint state deciding unit 406 compares the decision reference value s405 output … with the decision value A (s404) calculated by the resonance amplitude calculating unit 404 [0060]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Tsuchiya to acquire states of the plurality of joints in order for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot arm since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

However, the combined prior art is silent regarding a user setting an order of acquiring states.

Sasaki discloses feature of user selection through user interface through display unit.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Sasaki to setting an order of acquiring states of the plurality of joints by a user for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, Kami and Aki in view of Guenther (DE 102009004285 A1), hereinafter ‘Guen’.
As per claim 37, Tsuchiya, Kami, and Aki disclose claim 1 set forth above.
Guen discloses the trajectory data cause the robot to perform production motion (Contour diagrams of path movements, e.g. in connection with the production of a workpiece surface)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior at in view of Guen to use trajectory data is data for causing the robot apparatus to perform a production motion for an accurate control and diagnosis of the robot arm, avoiding an interference and a collision of robot.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Ikeda (JP H1056790 A) discloses setting a rotational speed of a driving source to a rotational speed obtained by multiplying by a constant a resonance frequency as the driving condition (rotation speed … of the motor, target value response speed adjustment parameter is adjusted to a value obtained by multiplying the estimated anti-resonance frequency ωze by a preset constant, side note: although counter intuitive, anti-resonance frequency is equivalent to resonance frequency because Ikeda is trying to suppress the resonance, i.e. vibration, frequency).
	Shchepetilnikov (SU 1497469 A1) discloses setting a driving speed one half times a resonance frequency as the driving condition. (reducing the rotational speed, for example, to half the resonance frequency to properly measure imbalance).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2857